                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION


GARY MOORE                                                                   PLAINTIFF


VS.                                             CIVIL ACTION NO. 2:18-cv-191-KS-MTP


CITY OF LAUREL TAX AND INSPECTION
DEPARTMENT AND SKL INVESTMENT
INC. EDGEWOOD LLC                                                         DEFENDANTS


                                             ORDER

       THIS CAUSE IS BEFORE THE COURT on Plaintiff’s Motion for Leave to Proceed in

forma pauperis [2], Magistrate Judge Michael T. Parker’s Report and Recommendation [4], and

subsequent Motion to proceed in forma pauperis [5] filed by Plaintiff, Gary Moore. The Court

considering same and the record herein finds as follows to wit:

       That the second Motion [5] for leave to proceed in forma pauperis by Gary Moore should

be granted and the Court finds that his Complaint should be accepted and be allowed to proceed

in forma pauperis; and

       That pursuant to 28 U.S.C. §1915 the Court is required to consider whether the

Complaint should be dismissed as frivolous pursuant to 28 U.S.C. §1915(d). The Court has

reviewed the Complaint and finds as follows:

       a. That diversity jurisdiction does not exist in that Plaintiff Gary Moore lists his address

as 1608 South 11th Avenue, Laurel, Jones County, Mississippi, and the Defendants City of

Laurel and Edgewood LLC have their addresses listed respectively as 501 North Avenue in
Laurel, Jones County, Mississippi, and P.O. Box 7. Lauderdale, Mississippi 39335. Therefore

diversity jurisdiction does not exist.

       In his Complaint Moore states that he has federal question jurisdiction but lists no

specific statutes, treatises or other provisions of the Constitution that are placed in issue by his

Complaint other than he states in II, A (breach of duty) (breach of contract) (discrimination)

without stating any basis whatsoever for federal question jurisdiction. Discrimination could be a

violation of the Constitution or of a statute but it is only a listing with no specifics given. The

Court finds that federal question jurisdiction has not been pled.

       Further, in his Complaint he states a simple breach of contract dispute and without

diversity jurisdiction this Court has no jurisdiction over a contract dispute.

       For the reasons above described the Court finds that pursuant to 28 U.S.C. §1915(d) that

this action is without basis and is frivolous and should be DISMISSED pursuant to said section.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the above styled and numbered

cause be, and the same is, hereby DISMISSED WITHOUT PREJUDICE. Further, the Report

and Recommendation [4] of Magistrate Judge Michael T. Parker is MOOT. This case is

concluded.

       SO ORDERED this the __22nd____ day of January, 2019.



                                                   ___s/Keith Starrett_________________
                                                    UNITED STATES DISTRICT JUDGE
